DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim states “a first test circuit” and “a second test circuit”. Since this claim depend from claim 1, it is not clear how there is more than one test circuit where in claim 1 it only claimed  one test circuit. The claim also states “a first pulse waveform” and “a second pulse waveform”. It is not clear how there is more than one pulse waveform where in claim 1 it only claimed  one pulse waveform.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (JP 2002098733 A) in view of Osakabe (JP 2002323546 A).

    PNG
    media_image1.png
    358
    478
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    265
    440
    media_image2.png
    Greyscale

Regarding claim 1, Tachibana et al disclose [see Fig. 1 above] a semiconductor device reliability evaluation apparatus, comprising: a direct-current (DC) power supply [not shown] to apply a DC voltage to at least one test semiconductor device (semiconductor elements 4a-4n) [see also paragraph [0011] for details]; a current detection unit (relay circuit 2 and relay control 3) to detect a leakage current of a test circuit (semiconductor device to be measured 4) in which the at least one test semiconductor device (4a-4n) is included [see paragraph [0009] for details]; a measuring instrument (measurement unit 1) to record a pulse waveform of the leakage current. However, the prior art does not disclosed an analyzer as claimed. Osakabe disclose [see Figs. 1-2 above] a semiconductor device reliability evaluation apparatus, comprising: a direct-current (DC) power supply (tester 10) to apply a DC voltage to at least one test semiconductor device (semiconductor integrated circuit 11) [via resistor 13 see also paragraph [0029] for details]; and an analyzer (workstation 17) to analyze reliability of the at least one test semiconductor device (11) included in the test circuit, based on the recorded pulse waveform [see paragraphs [0036]-[0041] for details]. Further, Osakabe teaches that the addition of analyzer is advantageous because it helps detect the abnormality of the leak current by acquiring a measurement result of the current. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Tachibana et al by adding analyzer as taught by Osakabe in order to detect the abnormality of the leak current by acquiring a measurement result of the current.
Regarding claim 2, Tachibana et al disclose wherein the at least one test semiconductor device (semiconductor elements 4a-4n) comprises a plurality of test semiconductor devices (4a-4n), the DC power supply (10) applies the DC voltage to the plurality of test semiconductor devices (4a-4n) connected in parallel; and the current detection unit (2 and 3) detects a sum of leakage currents of the plurality of test semiconductor devices (4a-4n).
Regarding claims 8-9, Tachibana et al disclose [see Fig. 1 above] a semiconductor device reliability evaluation apparatus, comprising: a direct-current (DC) power supply to apply a DC voltage to at least one test semiconductor device (semiconductor elements 4a-4n) [see also paragraph [0011] for details]. However, the prior art does not disclosed an analyzer as claimed. Osakabe disclose [see Figs. 1-2 above] a semiconductor device reliability evaluation apparatus, comprising: a direct-current (DC) power supply (tester 10) to apply a DC voltage to at least one test semiconductor device (semiconductor integrated circuit 11) [via resistor 13 see also paragraph [0029] for details]; and wherein the analyzer (17) analyzes the reliability of the at least one test semiconductor device (11) included in the test circuit based on a magnitude and on a duration of the pulse waveform [see paragraphs [0036]-[0041] for details]. Further, Osakabe teaches that the addition of analyzer is advantageous because it helps detect the abnormality of the leak current by acquiring a measurement result of the current. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Tachibana et al by adding analyzer as taught by Osakabe in order to detect the abnormality of the leak current by acquiring a measurement result of the current.
Regarding claim 14, Tachibana et al disclose [see Fig. 1 above] a semiconductor device reliability evaluation method, comprising: applying a direct-current (DC) voltage to at least one test semiconductor device (semiconductor elements 4a-4n) [see also paragraph [0011] for details]; detecting [via relay circuit 2 and relay control 3] a leakage current of a test circuit (semiconductor device to be measured 4) in which the at least one test semiconductor device (semiconductor elements 4a-4n) is included [see paragraph [0009] for details]; recording [via  measurement unit 1] a pulse waveform of the leakage current. However, the prior art does not disclosed an analyzer as claimed. Osakabe disclose [see Figs. 1-2 above] a semiconductor device reliability evaluation apparatus, comprising: a direct-current (DC) power supply (tester 10) to apply a DC voltage to at least one test semiconductor device (semiconductor integrated circuit 11) [via resistor 13 see also paragraph [0029] for details]; and an analyzer (workstation 17) to analyze reliability of the at least one test semiconductor device (11) included in the test circuit, based on the recorded pulse waveform [see paragraphs [0036]-[0041] for details]. Further, Osakabe teaches that the addition of analyzer is advantageous because it helps detect the abnormality of the leak current by acquiring a measurement result of the current. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Tachibana et al by adding analyzer as taught by Osakabe in order to detect the abnormality of the leak current by acquiring a measurement result of the current.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (JP 2002098733 A) in view of Osakabe (JP 2002323546 A) as applied to claim 1 above, and further in view of Takeda (JP 2017102002 A).

    PNG
    media_image3.png
    330
    440
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    316
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    276
    396
    media_image5.png
    Greyscale

	Regarding claim 13, Tachibana et al in view of Osakabe disclose a semiconductor device reliability evaluation apparatus, comprising: a direct-current (DC) power supply [not shown] to apply a DC voltage to at least one test semiconductor device (semiconductor elements 4a-4n) [see also paragraph [0011] for details]; a current detection unit (relay circuit 2 and relay control 3) to detect a leakage current of a test circuit (semiconductor device to be measured 4) in which the at least one test semiconductor device (4a-4n) is included [see paragraph [0009] for details]. However, the prior arts do not disclosed a filter circuit as claimed. Takeda disclose a filter circuit (low pass filter 23) disposed between the DC power supply (voltage source VCC) and the semiconductor device (device under test 13). Further, Takeda teaches that the addition of a filter is advantageous because it helps detect a current flowing through an element to be inspected by removing harmonic noise generated from the voltage source. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Tachibana et al in view of Osakabe by adding a filter as taught by Takeda in order to remove harmonic noise generated from the voltage source while helping detect a current flowing through an element to be inspected.
Conclusion
Claims 3-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the primary reason for the allowance of the claim is due to a diode connected in forward direction from the DC power supply to a test semiconductor device included in the at least one test semiconductor device.
Regarding claim 4, the primary reason for the allowance of the claim is due to the current detection unit includes an inductance component.
Regarding claim 5, the primary reason for the allowance of the claim is due to the current detection unit includes a capacitor for electric charge supply, a limiting resistor, and an integrator.
Regarding claim 6, the primary reason for the allowance of the claim is due to a product of the DC voltage and a total of capacities of the plurality of test semiconductor devices connected to the current detection unit is less than a threshold electric charge of an electric charge, generated by radiation, which is required to destroy a test semiconductor device included in the plurality of test semiconductor devices.
Regarding claim 10, the primary reason for the allowance of the claim is due to the analyzer analyzes the reliability of the at least one test semiconductor device included in the test circuit based on an incidence of the pulse waveform.
Regarding claim 11, the primary reason for the allowance of the claim is due to the analyzer analyzes the reliability of the at least one test semiconductor device included in the test circuit based on an incidence of the pulse waveform and an electric charge which is calculated by a product of a magnitude of the pulse waveform and a duration of the pulse waveform.
Regarding claim 12, the primary reason for the allowance of the claim is due to
12. The semiconductor device reliability evaluation apparatus according to claim 1, wherein the analyzer evaluates the reliability of the at least one test semiconductor device included in the test circuit based on temporal characteristics of the recorded multiple pulse waveforms and temporal characteristics of multiple pulse waveforms of a reference semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858